—Appeal from a judgment of the Supreme Court (Keegan, J.), rendered October 26, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent State Board of Parole, inter alia, revoking petitioner’s parole.
As the result of petitioner’s failure to report to his parole officer and enroll in a drug treatment program, respondent State Board of Parole revoked petitioner’s parole and ordered him detained for five years, five months and three days, the maximum date of the expiration of his sentence. Petitioner challenges this determination, arguing that the penalty imposed is disproportionate to the offense and fails to take into consideration the fact that he reported regularly to his parole officer for 26 months and held a job for 18 months while he was on parole. Upon review of the record, we find that petitioner’s argument is without merit. Petitioner was convicted of crimes of a serious and violent nature, violated the terms of his parole on a previous occasion and absconded from authorities after the violations at issue. In view of this, we find that the Board properly exercised its discretion in making its determination.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.